



 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
J
1
2
 
2. AMENDMENT/MODIFICATION NO.
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO
5. PROJECT NO. (If applicable)
 
 
 
 
 
 
6. ISSUED BY
CODE
N00421
7. ADMINISTERED BY (If other than item 6)
CODE
S3605A
 
NAVAL AIR WARFARE CENTER AD-PAX
CODE 2.5.1.13
21983 BUNDY RD
BLDG 441
PATUXENT RIVE MD 20670
DCMA DAYTON
AREA C. BUILDING 30
1725 VAN PATTON DRIVE
WRIGHT-PATTERSON AFB OH 45433-5302
 
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
ERAPSCO
DAVID JOST
4868 EAST PARK 30 DR
COLUMBIA CITY IN 46725-8869
 
9A. AMENDMENT OF SOLICITATION NO.
  
 
9B. DATED (SEE ITEM 11)
  
x
10A. MOD OF CONTRACT/ORDER NO.
N00421-14-D-0025
  
x
10B. DATED (SEE ITEM 13)
16-Jul-2014
 
CODE 0CCL9
 
FACILITY CODE
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
 
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
is extended,
 
is not extended.
 
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
 
 
(a) By completing Items 8 and 15, and returning
 
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted:
 
 
or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
 
 
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
 
 
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter,
 
 
provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
  
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
  
 
A. THIS CHANGE ORDER IS ISSUED PERSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.
  
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(B).
  
x
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
  
 
D. OTHER (Specify type of modification and authority)
IAW FAR 43.103 (a). By mutual agreement of the parties.
  
E. IMPORTANT: Contractor
 
is not,
x
is required to sign this document and return
 
copies to the issuing office.
 
 
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter
where feasible.)
Modification Control Number: silverda147442


Except as noted herein, all other contract terms and conditions remain the same.


 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
TEL:
EMAIL:
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED






--------------------------------------------------------------------------------

N00421-14-D-0025
(silverda148239)
Page 2 of 2



SECTION SF 30 BLOCK 14 CONTINUATION PAGE
        
SUMMARY OF CHANGES


(End of Summary of Changes)


